--------------------------------------------------------------------------------

Exhibit 10.35






EXECUTION COPY










REGISTRATION RIGHTS AGREEMENT






BY AND AMONG




SCHIFF NUTRITION INTERNATIONAL, INC.




AND




THE STOCKHOLDERS NAMED HEREIN





Dated as of


August 10, 2012























--------------------------------------------------------------------------------




--------------------------------------------------------------------------------


REGISTRATION RIGHTS AGREEMENT
REGISTRATION RIGHTS AGREEMENT, dated as of August 10, 2012 (this “Agreement”),
by and among Schiff Nutrition International, Inc., a Delaware corporation
(“Parent”), TPG STAR SNI, L.P., a Delaware limited partnership (“TPG”) and
Weider Health and Fitness, a Nevada corporation (“WHF”, and together with TPG,
the “Holders”).
WHEREAS, TPG owns 7,486,574 shares of Class A Common Stock (the “Class A Common
Stock”) and WHF owns 7,486,574 shares of Class B Common Stock (the “Class B
Common Stock,” and together with the Class A Common Stock, the “Common Stock”)
of Parent; and
WHEREAS, Parent desires to provide for an orderly market in the Common Stock.
NOW, THEREFORE, the parties, intending to be legally bound, hereby agree as
follows:
ARTICLE 1
DEFINITIONS AND INTERPRETATION
1.1.    Definitions. As used in this Agreement, the following terms shall have
the following meanings:
“Affiliate” has the meaning given in Rule 12b-2 under the Exchange Act.
“Agreement” is defined in the preamble to this Agreement.
“Black-Out Period” means a period of not more than sixty (60) days with regard
to which Parent shall have furnished to the Holders of Registrable Securities a
certificate signed by an executive officer of Parent stating that it would be
(a) materially detrimental to Parent and its stockholders for Parent to file a
Registration Statement at such time because Parent is engaged in a plan,
proposal or agreement with respect to a financing, acquisition,
recapitalization, reorganization or other material transaction or development or
(b) a violation of the Securities Act for such Holders to sell shares pursuant
to the applicable Registration Statement because of the existence of material
non-public information that the board of directors has determined, in its good
faith judgment, would be materially detrimental to Parent if disclosed.
“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banking institutions are required to be closed in City of New York, State of New
York.
“Class A Common Stock,” “Class B Common Stock,” and “Common Stock” are defined
in the recitals to this Agreement.
“Dollars” or the symbol, “$”, means United States dollars.

1

--------------------------------------------------------------------------------


“Exchange Act” means the Securities Exchange Act of 1934.
“GAAP” means generally accepted accounting principals as applied in the United
States from time to time.
“Holders” are defined in the preamble to this Agreement.
“Indemnified Person” is defined in Section 3.3.
“Indemnifying Person” is defined in Section 3.3.
“Initiating Holder” is defined in Section 2.1(a).
“Insufficient Amount” is defined in Section 2.3(a)(ii).
“Liquidated Damages” is defined in Section 3.5.
“NASD” means the National Association of Securities Dealers, Inc.
“Parent” is defined in the preamble to this Agreement.
“Participant” is defined in Section 3.1.
“Person” means an individual, trustee, corporation, partnership, limited
liability company, joint stock company, trust, unincorporated association,
union, business association, firm or other legal entity.
“Prospectus” means the prospectus included in any Registration Statement
(including any prospectus subject to completion and a prospectus that includes
any information previously omitted from a prospectus filed as part of an
effective Registration Statement in reliance upon Rule 430A promulgated under
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by such Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.
“Registrable Securities” means any Class A Common Stock (including shares of
Class A Common Stock issuable upon conversion of options or convertible
securities) of Parent currently held or held at any future time by the Holders;
provided that any such Class A Common Stock shall cease to be Registrable
Securities when the Holder of such Class A Common Stock holds a number of shares
of Class A Common Stock no greater than the amount of Class A Common Stock such
Holder could sell without registration under the Securities Act in a ninety-day
period under Rule 144.
“Registration Statement” means any registration statement of Parent that covers
any of the Registrable Securities pursuant to the provisions of this Agreement,

2

--------------------------------------------------------------------------------


including the Prospectus, amendments and supplements to such registration
statement, including post-effective amendments, all exhibits, and all material
incorporated by reference or deemed to be incorporated by reference in such
registration statement.
“Rule 144” means Rule 144 under the Securities Act or any successor rule or
regulation hereafter adopted by the SEC providing for offers and sales of
securities made in compliance therewith being free of the registration and
prospectus delivery requirements of the Securities Act.
“Rule 145” means Rule 145 under the Securities Act.
“Rule 415” means Rule 415 under the Securities Act.
“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.
“Underwritten registration or underwritten offering” means a registration in
which securities of Parent are sold to an underwriter for re-offering to the
public.
1.2.    Interpretation.
(a)    Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”
(b)    The words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement, and article,
section, paragraph, exhibit and schedule references are to the articles,
sections, paragraphs, exhibits and schedules of and to this Agreement unless
otherwise specified.
(c)    The plural of any defined term shall have a meaning correlative to such
defined term, and words denoting any gender shall include both genders and the
neuter. Where a word or phrase is defined herein, each of its other grammatical
forms shall have a corresponding meaning.
(d)    A reference to any party to this Agreement or any other agreement or
document shall include such party’s successors and permitted assigns.
(e)    A reference to any legislation or to any provision of any legislation
shall include any modification, amendment or re-enactment thereof, any
legislative provision substituted therefor and all rules, regulations and
statutory instruments issued under or related to such legislation. All
references to accounting terms shall have the meanings determined under GAAP as
in effect from time to time.
(f)    The parties have participated jointly in the negotiation and drafting

3

--------------------------------------------------------------------------------


of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.
(g)    No prior draft nor any course of performance or course of dealing shall
be used in the interpretation or construction of this Agreement.
(h)    The descriptive headings in this Agreement are intended for reference
purposes only and shall not be used in the interpretation or construction of
this Agreement.
(i)    The parties intend that each provision of this Agreement shall be given
full separate and independent effect. Although the same or similar subject
matters may be addressed in different provisions of this Agreement, the parties
intend that, except as expressly provided in this Agreement, each such provision
be read separately, be given independent significance and not be construed as
limiting any other provision in this Agreement (whether or not more general or
more specific in scope, substance or context).
ARTICLE 2
REGISTRATION UNDER THE SECURITIES ACT
2.1.    Demand Registration.
(a)If Parent shall receive at any time after October 14, 2012, a written request
from either Holder (in either case, the “Initiating Holder”) that Parent file a
Registration Statement on Form S-1 under the Securities Act, with respect to all
or part of the Registrable Securities owned by such Holder, provided that the
sale of the Common Stock requested to be registered would yield aggregate gross
proceeds in excess of $30 million, then Parent will:
(i)    within ten days of the receipt thereof, give written notice of such
request to all Holders of Registrable Securities;
(ii)    use commercially reasonable efforts to effect, as soon as practicable,
the registration under the Securities Act of all Registrable Securities that the
Holders thereof request to be registered, subject to the limitations of Section
2.1(b), within fifteen days of the mailing of such notice by Parent in
accordance with Section 4.3; and
(iii)    keep such Registration Statement effective for the shorter of 180 days
or until the distribution contemplated in the Registration Statement has been
completed; provided, however, that such 180-day period shall be extended for a
period of time equal to (A) the period in which any Holder refrains from selling
any securities included in such Registration Statement at the request of an
underwriter of Common Stock

4

--------------------------------------------------------------------------------


(or other securities of Parent); (B) the period in which any Holder refrains
from selling any securities included in such Registration Statement at the
request of Parent to permit Parent to amend such Registration Statement; (C) the
duration of any Black-Out Period during which the use of a prospectus was
suspended or sales of Registrable Securities were not permitted by a selling
Holder; and (D) the periods for which effectiveness of the Registration
Statement has been suspended as permitted by this Agreement.
(b)If the Initiating Holder intends to distribute the Registrable Securities
covered by its request by means of an underwriting, it shall so advise Parent as
a part of its request made pursuant to Section 2.1(a) and Parent shall include
such information in the written notice referred to in Section 2.1(a). The
underwriter will be selected by Parent, subject to the consent of the Initiating
Holder (which will not be unreasonably withheld). In such event, the right of
any Holder to include its Registrable Securities in such registration shall be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided in this Article 2. All Holders proposing to distribute
Registrable Securities through such underwriting shall (together with Parent as
provided in Section 2.4(e)) enter into an underwriting agreement in the form
requested by the underwriter or underwriters selected for such underwriting.
Notwithstanding any other provision of this Section 2.1, if the underwriter
advises Parent that marketing factors require a limitation of the number of
shares to be sold, then the number of shares of Registrable Securities that may
be included in the underwriting shall be reduced, and shall be allocated among
the Holders, in proportion (as nearly as practicable) to the amount of
Registrable Securities requested to be registered by each Holder; provided,
however, that if the number of shares of Registrable Securities to be included
in such underwriting shall be reduced, no Registrable Securities of the Holders
shall be excluded until all other shares to be included in the registration have
been excluded.
(c)Notwithstanding the foregoing, after a request to effect a Registration
Statement pursuant to this Section 2.1, Parent shall have the right to defer the
filing of the Registration Statement under this Section 2.1, or suspend the use
of the related prospectus contained in the Registration Statement, during a
Black-Out Period; provided that Parent may not utilize such deferral or
suspension right (whether such right arises under this Section 2.1 or Section
2.3) more than twice in any twelve-month period. Parent shall promptly notify
the Holders of the expiration of any period during which it exercised its rights
under this Section 2.1(c). Parent agrees that, in the event it exercises its
rights under this Section 2.1(c), it shall update the suspended registration
statement as necessary to permit the Holders to resume use thereof in connection
with the offer and sale of their Registrable Securities upon expiration of the
Black-Out Period in accordance with applicable law.
(d)In addition, Parent shall not be obligated to effect, or to take any action
to effect, any registration pursuant to this Section 2.1:
(i)    after Parent has effected two registrations (one at the

5

--------------------------------------------------------------------------------


request of TPG and one at the request of WHF) pursuant to this Section 2.1 and
such registrations have been declared effective; provided, however, that if
Parent is or becomes ineligible to effect a registration on Form S-3 at a time
it is otherwise required to do so under Section 2.3, each of TPG and WHF shall
be entitled to request one additional registration each during such period
pursuant to this Section 2.1; and provided further, that if less than 90% of the
Registrable Securities that TPG or WHF, as applicable, requested (in the
capacity as Initiating Holder) to include in any such registration under this
Section 2.1 are so included, then TPG or WHF, as applicable, will have the right
to request one or more additional registrations until at least 90% of its
requested shares are so included in a registration; or
(ii)    during the period starting with the date sixty days prior to Parent’s
good faith estimate of the date of filing of, and ending on a date 180 days
after the effective date of, a registration subject to Section 2.2.
(e)Expenses of Demand Registrations. All expenses (other than underwriting
discounts and commissions) incurred in connection with any registration pursuant
to this Section 2.1, including all registration, filing and qualification fees,
printers’ and accounting fees, fees and disbursements of counsel for Parent and
the reasonable fees and disbursements of one counsel for the selling Holders as
selected by the Initiating Holder (not to exceed $100,000 per registration)
shall be borne by Parent regardless of whether such Registration Statement is
declared effective by the SEC.
(f)Allocations of Demand Registrations. TPG shall be entitled to initiate one of
the registrations under this Section 2.1 and WHF shall be entitled to initiate
one of the registrations under this Section 2.1, except as set forth in Section
2.1(d)(i).
2.2.    Parent Registration.
(a)    Procedures for Parent Registration. If (but without any obligation to do
so) Parent proposes to register for its own account and/or for the account of
any other stockholder any of its common stock under the Securities Act in
connection with the public offering of such securities (other than a
registration relating solely to the sale of securities to participants in a
Parent stock plan, a registration with respect to any transaction within the
scope of Rule 145 or a registration in which the only Common Stock being
registered is Common Stock issuable upon conversion of debt securities), Parent
shall give each Holder thirty days prior written notice of such registration.
Upon the written request of each Holder given within fifteen days after receipt
of such notice by Parent in accordance with Section 4.3, Parent shall, subject
to the limitations of Section 2.2(d), use commercially reasonable efforts to
cause all of the Registrable Securities that each such Holder has requested to
be registered to be so registered under the Securities Act.
(b)    Right to Terminate Registration. Parent shall have the right to terminate
or withdraw any registration initiated by it under this Section 2.2 prior to the
effectiveness of such registration whether or not any Holder has elected to
include securities in such registration.

6

--------------------------------------------------------------------------------


(c)    Expenses of Parent Registration. All expenses (other than underwriting
discounts and commissions related to the Registrable Securities) incurred in
connection with any registration pursuant to this Section 2.2, including all
registration, filing, and qualification fees, printers’ and accounting fees,
fees and disbursements of counsel for Parent and the fees and disbursements of
one counsel for the selling Holders selected by the Holders of a majority of the
Registrable Securities to be included (not to exceed $100,000 per registration)
shall be borne by Parent regardless of whether such Registration Statement is
declared effective by the SEC.
(d)    Terms of Underwriting; Limitation on Number of Shares to be Sold in an
Underwritten Offering. In connection with any offering involving an underwriting
of shares of Parent’s capital stock, Parent shall not be required under this
Section 2.2 to include any of the Registrable Securities in such underwriting
unless the Holders thereof accept the terms of the underwriting as agreed upon
between Parent and the underwriters selected by it (or by other persons entitled
to select the underwriters). Notwithstanding any other provision of this Section
2.2, if the underwriter advises Parent that marketing factors require a
limitation of the number of shares to be sold other than by Parent, then the
number of shares that may be included in the underwriting (other than by Parent)
shall be reduced, and shall be allocated among the Holders, in proportion (as
nearly as practicable) to the number of shares entitled to be included therein
owned by each Holder; provided, however, that if the number of shares of
Registrable Securities to be included in such underwriting shall be reduced, no
Registrable Securities of the Holders shall be excluded until all other shares
to be included in the registration by other selling stockholders have been
excluded.
2.3.    Form S-3 Registration.
(a)    Procedures for Form S-3 Registration. If Parent shall receive at any time
after October 14, 2012, a written request from either Holder that Parent file a
Registration Statement on Form S-3 under the Securities Act, with respect to all
or a part of the Registrable Securities owned by such Holder, and Parent is then
eligible to effect such registration using Form S-3, then Parent will:
(i)    within ten days of the receipt thereof, give written notice of such
request to all Holders of Registrable Securities;
(ii)    use commercially reasonable efforts to effect, as soon as practicable,
the registration on Form S-3 under the Securities Act of all Registrable
Securities that the Holders thereof request to be registered within fifteen days
of the mailing of such notice by Parent in accordance with Section 4.3; provided
that Parent shall not be obligated to effect any such registration pursuant to
this Section 2.3: (A) if the Holders, together with the holders of any other
securities of Parent entitled to inclusion in such registration, propose to sell
Registrable Securities and such other securities (if any) at an aggregate price
to the public (net of any underwriters’ discounts or commissions) of less than
$10,000,000; or (B) during a Black-Out Period, in which case Parent shall have
the right to (x) defer the filing of the Form S-3 Registration Statement for the
duration of the

7

--------------------------------------------------------------------------------


Black-Out Period or (y) suspend the use of the related prospectus for the
Black-Out Period; provided further that Parent shall not utilize its deferral or
suspension rights (whether the right arises under this Section 2.3 or Section
2.1) based on a Black-Out Period more than twice in any twelve-month period; or
(C) in any particular jurisdiction in which Parent would be required to qualify
to do business or to execute a general consent to service of process in
effecting such registration, qualification or compliance; and
(iii)    keep such Registration Statement effective for the shorter of 12 months
or until the distribution contemplated in the Registration Statement has been
completed; provided, however, that such 12-month period shall be extended for a
period of time equal to (A) the period in which any Holder refrains from selling
any securities included in such Registration Statement at the request of an
underwriter of Common Stock (or other securities of Parent); (B) the period in
which any Holder refrains from selling any securities included in such
Registration Statement at the request of Parent to permit Parent to amend such
Registration Statement; (C) the duration of a Black-Out Period during which the
use of a prospectus was suspended; and (D) the periods for which effectiveness
of the Registration Statement has been suspended as permitted by this Agreement.
Parent shall promptly notify the Holders of the expiration of any period during
which it exercised its rights under Section 2.3(a)(ii)(B). Parent agrees that,
in the event it exercises its rights under Section 2.3(a)(ii)(B), it shall
update the suspended registration statement as necessary to permit the Holders
to resume use thereof in connection with the offer and sale of their Registrable
Securities upon expiration of the Black-Out Period in accordance with applicable
law.
(b)    Shelf Registration. If a Holder or Holders requests that a Parent
registration under Section 2.3(a) be made for an offering on a continuous basis
pursuant to Rule 415 under the Securities Act on Form S-3, Parent shall (i)
register the Registrable Securities of such Holder or Holders on a continuous
basis and (ii) use commercially reasonable efforts to keep such Registration
Statement effective for the shorter of 12 months or until all Registrable
Securities covered by such Registration Statement have been sold.
(c)    Underwriting Requirements. If the Holder intends to distribute the
Registrable Securities covered by its request by means of an underwriting, it
shall so advise Parent as a part of its request made pursuant to Section 2.3(a)
and Parent shall include such information in the written notice referred to in
Section 2.3(a). The underwriter will be selected by Parent, subject to the
consent of the Holder (which will not be unreasonably withheld). In such event,
the right of any Holder to include its Registrable Securities in such
registration shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting to the extent provided in this Article 2. All Holders proposing to
distribute Registrable Securities through such underwriting shall (together with
Parent as provided in Section 2.4(e)) enter into an underwriting agreement in
the form requested by the underwriter or underwriters selected

8

--------------------------------------------------------------------------------


for such underwriting. Notwithstanding any other provision of this Section 2.3,
if the underwriter advises Parent that marketing factors require a limitation of
the number of shares to be sold, then the number of shares of Registrable
Securities that may be included in the underwriting shall be reduced, and shall
be allocated among the Holders, in proportion (as nearly as practicable) to the
amount of Registrable Securities requested to be registered by each Holder;
provided, however, that if the number of shares of Registrable Securities to be
included in such underwriting shall be reduced, no Registrable Securities of the
Holders shall be excluded until all other shares to be included in the
registration have been excluded.
(d)    Expenses of Form S-3 Registration. All expenses (other than underwriters’
discounts or commissions associated with Registrable Securities) incurred in
connection with a registration pursuant to this Section 2.3, including all
registration, filing and qualification fees, printer’s and accounting fees, fees
and disbursements of counsel for Parent and the reasonable fees and
disbursements of one counsel for the selling Holders selected by the Holders of
a majority of the Registrable Securities to be included (not to exceed $100,000
per registration) shall be borne by Parent regardless of whether such
Registration Statement is declared effective by the SEC.
(e)    Number of S-3 Registrations. Each Holder shall be entitled to request up
to two registrations pursuant to this Section 2.3 (and to join in the other’s
requested registration, for a total of up to four registrations); provided that
Parent shall not be obligated to effect more than two registrations under this
Section 2.3 in any period of 12 consecutive months. Registrations effected
pursuant to this Section 2.3 shall not be counted as demands for registration
pursuant to Section 2.1.
2.4.    Obligations of Parent. Whenever required under this Article 2 to effect
the registration of any Registrable Securities, Parent shall, as expeditiously
as reasonably possible:
(a)    Registration Statement. Prepare and file with the SEC a Registration
Statement with respect to such Registrable Securities and use commercially
reasonable efforts to cause such Registration Statement to become effective.
(b)    Amendments. Prepare and file with the SEC such amendments and supplements
to such Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary to keep such Registration Statement
effective and to comply with the provisions of the Securities Act with respect
to the disposition of all securities covered by such Registration Statement
during the period of time required under Section 2.1(a)(iii) or Section
2.3(a)(iii), as the case may be.
(c)    Prospectuses. Furnish to the selling Holders such numbers of copies of a
prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as they may
reasonably request in order to facilitate the disposition of Registrable
Securities owned by them.

9

--------------------------------------------------------------------------------


(d)    Blue Sky. Use commercially reasonable efforts to register and qualify the
securities covered by such Registration Statement under such other securities or
Blue Sky laws of such jurisdictions as shall be reasonably requested by the
Holders; provided that Parent shall not be required in connection therewith or
as a condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions, unless Parent is already
subject to service in such jurisdiction and except as may be required by the
Securities Act.
(e)    Underwriting Agreement. If an offering is an underwritten public
offering, enter into and perform its obligations under an underwriting agreement
requested by the managing underwriter of such offering. Each Holder
participating in such underwriting shall also enter into and perform its
obligations under such an agreement.
(f)    Notice of Misstatement or Omission. Immediately notify each Holder
covered by such Registration Statement at any time when a prospectus relating
thereto is required to be delivered under the Securities Act of the happening of
any event as a result of which the prospectus included in such Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing. Parent will promptly revise such prospectus as may be necessary
so that such prospectus shall not include an untrue statement of a material fact
or omit to state such a material fact required to be stated therein or necessary
to make the statements therein not misleading in the light of the circumstances
then existing. Parent will promptly deliver copies of such revised prospectus to
the selling Holders. Following receipt of the revised prospectus, the selling
Holders will be free to resume making offers of the Registrable Securities.
Parent will extend the period during which the Registration Statement must be
kept effective pursuant to this Agreement by the number of days during the
period from and including the date of giving such notice to and including the
date when the selling Holders shall have received copies of the revised
prospectus.
(g)    Listing or Quotation. Cause all such Registrable Securities registered
pursuant to this Agreement to be listed on each securities exchange on which
similar securities issued by Parent are then listed.
(h)    Transfer Agent: CUSIP. Provide a transfer agent and registrar for all
Registrable Securities registered pursuant hereunder and a CUSIP number for all
such Registrable Securities, in each case not later than the effective date of
such registration.
(i)    Cooperation. Parent will use commercially reasonable efforts to cooperate
with the selling Holders in the disposition of the common stock covered by such
Registration Statement, including without limitation in the case of an
underwritten offering pursuant to Section 2.1 causing key executives of Parent
and its subsidiaries to participate under the direction of the managing
underwriter in a “road show” scheduled by such managing underwriter in such
locations and of such duration as in the judgment of such managing underwriter
are customary and appropriate for such underwritten offering.

10

--------------------------------------------------------------------------------


(j)    General Compliance with Federal Securities Laws; Section 11(a) Earning
Statement.    Parent will use its commercially reasonable efforts to comply with
the Securities Act, the Exchange Act and any other applicable rules and
regulations of the Commission.
2.5.    Legal Opinion. Parent shall use commercially reasonable efforts to
furnish, at the request of any Holder requesting registration of Registrable
Securities pursuant to this Article 2, on the date that such Registrable
Securities are delivered to the underwriters for sale in connection with a
registration pursuant to this Article 2, if such securities are being sold
through underwriters, (i) an opinion, dated such date, of the counsel for
Parent, in form and substance as is customarily requested by the underwriters in
an underwritten public offering, addressed to the underwriters, and (ii) a
letter dated such date, from the independent certified public accountants of
Parent and any company acquired by Parent, in form and substance as is
customarily given by independent certified public accountants to underwriters in
an underwritten public offering, addressed to the underwriters.
2.6.    Obligations of Holders. It shall be a condition precedent to the
obligations of Parent to take any action pursuant to this Article 2 with respect
to the Registrable Securities of any selling Holder that such Holder shall
furnish to Parent such information regarding itself, the Registrable Securities
held by it, and the intended method of disposition of such securities as shall
be required to effect the registration of such Holder’s Registrable Securities.
2.7.    Assignment of Registration Rights. The rights to cause Parent to
register Registrable Securities pursuant to this Article 2 may not be assigned,
except by a Holder who transfers Registrable Securities to an Affiliate of such
Holder which is in the business of investing in or holding securities, in which
case the Holder may assign its registration rights hereunder to such Affiliate
provided: (a) Parent is furnished with written notice of the name and address of
such Affiliate transferee and the number of securities with respect to which
such registration rights are being assigned; (b) such Affiliate transferee
agrees in writing to be bound by and subject to the terms and conditions of this
Agreement; and (c) such assignment shall be effective only if immediately
following such transfer the further disposition of such securities by the
Affiliate transferee is restricted under the Securities Act.
ARTICLE 3
INDEMNIFICATION; CONTRIBUTION
3.1.    Indemnification by Parent. Parent agrees to indemnify and hold harmless,
and cause each of its subsidiaries, jointly and severally, to indemnify and hold
harmless, each Holder of Registrable Securities, any Person who is or might be
deemed to be a controlling Person of any such Holder within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, the
respective direct and indirect partners, advisory board members, trustees,
members, shareholders, officers and directors of each

11

--------------------------------------------------------------------------------


such Person or such Holder (each, a “Participant”), from and against any and all
losses, claims, damages and liabilities (including the reasonable legal fees and
other reasonable expenses actually incurred in connection with any suit, action,
proceeding, investigation or any claim asserted or threatened) caused by,
arising out of or based upon (i) any untrue statement or alleged untrue
statement of a material fact contained or incorporated by reference in any
Registration Statement or Prospectus (as amended or supplemented if Parent shall
have furnished any amendments or supplements thereto), (ii) any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading or (iii) any violation or alleged violation
by Parent or any of its subsidiaries of any federal, state, foreign or common
law rule or regulation applicable to Parent or any of its subsidiaries and
relating to action or inaction in connection with any such registration,
disclosure document or other document or report, and will reimburse such
Participant for any legal or any other expenses incurred by it in connection
with investigating or defending any such loss, claim, damage, liability, action
or proceeding; provided, however, Parent shall not be liable insofar as such
losses, claims, damages or liabilities are caused by any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with information relating to any Participant furnished to Parent in
writing by or on behalf of such Participant expressly for use therein; provided,
further, Parent shall not be liable if such untrue statement or omission or
alleged untrue statement or omission was contained or made in any preliminary
prospectus and corrected in the Prospectus or any amendment or supplement
thereto and the Prospectus does not contain any other untrue statement or
omission or alleged untrue statement or omission of a material fact that was the
subject matter of the related proceeding and any such loss, liability, claim,
damage or expense suffered or incurred by the Participants resulted from any
action, claim or suit by any Person who purchased Registrable Securities that
are the subject thereof from such Participant and it is established in the
related proceeding that such Participant had been provided with such Prospectus
and failed to deliver or provide a copy of the Prospectus (as amended or
supplemented) to such Person with or prior to the confirmation of the sale of
such Registrable Securities sold to such Person unless such failure to deliver
or provide a copy of the Prospectus (as amended or supplemented) was a result of
noncompliance by Parent with this Agreement. The indemnities of Parent and of
its subsidiaries contained in this Section 3.1 shall remain in full force and
effect regardless of any investigation made by or on behalf of such Participant
and shall survive any transfer of securities or any termination of this
Agreement.
3.2.    Several Indemnification by Participants. Subject to the limitations set
forth in this Section 3.2, each Participant agrees, severally and not jointly,
to indemnify and hold harmless Parent, each other Participant, its directors and
officers and each Person who controls Parent and each other Participant within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act from and against any and all losses, claims, damages and liabilities
(including the reasonable legal fees and other reasonable expenses actually
incurred in connection with any suit, action, proceeding, investigation or any
claim asserted or threatened) caused by, arising out of or based upon any untrue
statement or alleged untrue statement of a material fact contained in any
Registration

12

--------------------------------------------------------------------------------


Statement or Prospectus (as amended or supplemented if Parent shall have
furnished any amendments or supplements thereto) or caused by, arising out of or
based upon any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, only
insofar as such losses, claims, damages or liabilities are caused by any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with information relating to any Participant furnished to
Parent in writing by or on behalf of such Participant expressly for use therein;
provided, however, that a Participant shall not be liable if such untrue
statement or omission or alleged untrue statement or omission was contained or
made in any preliminary prospectus and corrected in the Prospectus or any
amendment or supplement thereto and the Prospectus does not contain any other
untrue statement or omission or alleged untrue statement or omission of a
material fact that was the subject matter of the related proceeding and any such
loss, liability, claim, damage or expense suffered or incurred by Parent or any
other Participant resulted from any action, claim or suit by any Person who
purchased Registrable Securities that are the subject thereof from such other
Participant and it is established in the related proceeding that Parent or such
other Participant, as applicable, had been provided with such Prospectus and
failed to deliver or provide a copy of the Prospectus (as amended or
supplemented) to such Person with or prior to the confirmation of the sale of
such Registrable Securities sold to such Person unless such failure to deliver
or provide a copy of the Prospectus (as amended or supplemented) was a result of
noncompliance by such Participant with this Agreement. No Participant shall be
liable under this Article 3 for any amounts in excess of such Participant’s net
proceeds actually received by such Participant from the sale of such
Participant’s Registrable Securities (after deducting all underwriter’s
discounts and commissions and all other expenses paid by such Participant in
connection with the registration in question).
3.3.    Indemnification Procedures.
(a)    If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnity may be sought pursuant to either of the two
preceding paragraphs, such Person (the “Indemnified Person”) shall promptly
notify the Person against whom such indemnity may be sought (the “Indemnifying
Person”) in writing, and the Indemnifying Person, upon request of the
Indemnified Person, shall retain counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person and any others the
Indemnifying Person may reasonably designate in such proceeding and shall pay
the reasonable fees and expenses actually incurred by such counsel related to
such proceeding; provided, however, that the failure to so notify the
Indemnifying Person shall not relieve it of any obligation or liability which it
may have hereunder or otherwise, except to the extent of any prejudice caused by
such delay. In any such proceeding, any Indemnified Person shall have the right
to retain its own counsel if it would be a conflict of interest for the
Indemnified Person and the Indemnifying Person to be represented by the same
counsel, but the reasonable fees and expenses of such counsel shall be at the
expense of such Indemnified Person unless (a) the Indemnifying Person and the

13

--------------------------------------------------------------------------------


Indemnified Person shall have mutually agreed in writing to the contrary, (b)
the Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person or (c) the named parties in
any such proceeding (including any impleaded parties) include both the
Indemnifying Person and the Indemnified Person and there are one or more
defenses available to the Indemnified Person that are not available to the
Indemnifying Person. It is understood that the Indemnifying Person shall not, in
connection with any proceeding or related proceeding in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all Indemnified Persons, and that all such reasonable
fees and expenses shall be reimbursed as they are incurred. Any such separate
firm for the Participants shall be designated in writing by Participants who
sold a majority in interest of Registrable Securities sold by all such
Participants and any such separate firm for Parent, its directors, officers and
control Persons of Parent shall be designated in writing by Parent. The
Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent (which consent shall not be unreasonably
withheld, conditioned or delayed), but if settled with such consent or if there
is a final non-appealable judgment for the plaintiff, the Indemnifying Person
agrees to indemnify any Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. No Indemnifying Person
shall, without the prior written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Person, unless such settlement (x) includes
an unconditional release of such Indemnified Person, in form and substance
satisfactory to such Indemnified Person, from all liability on claims that are
the subject matter of such proceeding, (y) does not include any statement as to
an admission of fault, culpability or failure to act by or on behalf of an
Indemnified Person and (z) does not involve the imposition of equitable remedies
or the imposition of any obligations on such Indemnified Person and does not
otherwise adversely affect such Indemnified Person, other than as a result of
the imposition of financial obligations for which such Indemnified Person will
be indemnified hereunder.
3.4.    Contribution.
(a)    If the indemnification provided for in the preceding sections of this
Article 3 is unavailable to, or insufficient to hold harmless, an Indemnified
Person in respect of any losses, claims, damages or liabilities referred to
therein, then each Indemnifying Person under such paragraphs, in lieu of
indemnifying such Indemnified Person thereunder and in order to provide for just
and equitable contribution, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities in such proportion as is appropriate to reflect the relative fault
of the Indemnifying Person or Persons on the one hand and the Indemnified Person
or Persons on the other in connection with the statements or omissions (or
alleged statements or omissions) that resulted in such losses, claims, damages
or liabilities (or actions in respect thereof) as well as any other relevant
equitable considerations. The relative fault of the parties shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact

14

--------------------------------------------------------------------------------


relates to information supplied by the Indemnifying Person on the one hand or by
the Indemnified Person, as the case may be, on the other, the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission and any other equitable considerations appropriate
under the circumstances.
(b)    The parties agree that it would not be just and equitable if contribution
pursuant to this Article  3 were determined by pro rata allocation (even if the
Participants were treated as one entity for such purpose) or by any other method
of allocation that does not take account of the equitable considerations
referred to in the immediately preceding paragraph. The amount paid or payable
by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in the immediately preceding paragraph shall be deemed
to include, subject to the limitations set forth above, any reasonable legal or
other expenses actually incurred by such Indemnified Person in connection with
investigating or defending any such suit, action, proceeding or investigation or
claim. Notwithstanding the provisions of this Article  3, in no event shall a
Participant be required to contribute any amount in excess of the amount by
which net proceeds (after deducting all underwriter’s discounts and commissions
and all other expenses paid by such Participant in connection with the
registration in question) actually received by such Participant from sales of
such Participant’s Registrable Securities exceeds the amount of any damages that
such Participant has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11 of the Securities
Act) shall be entitled to contribution from any Person who was not guilty of
such fraudulent misrepresentation.
3.5.    Additional Remedies. The indemnity and contribution agreements contained
in this Article 3 will be in addition to any liability which the Indemnifying
Persons may otherwise have to the Indemnified Persons referred to above.
ARTICLE 4
MISCELLANEOUS
4.1.    Rule 144. Parent covenants that it will file the reports required to be
filed by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the SEC thereunder in a timely manner and, if at any time
it is not required to file such reports, it will, upon the request of any Holder
of Registrable Securities, make available other information so long as necessary
to permit sales pursuant to Rule 144.
4.2.    Remedies. If Parent breaches of any of its obligations under this
Agreement, each Holder of Registrable Securities, in addition to being entitled
to exercise all rights provided herein or granted by law, including recovery of
damages, will be entitled to specific performance of its rights under this
Agreement. Parent agrees that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of any of the
provisions of this Agreement and hereby further agrees that, in the event of any
action for specific performance in respect of such breach, it shall waive the
defense

15

--------------------------------------------------------------------------------


that a remedy at law would be adequate.
4.3.    Notices.
(a) All notices and other communications provided for or permitted hereunder
shall be made in writing by hand-delivery, internationally recognized overnight
air courier or telecopier with receipt (confirmed by telephone call received by
sender):


(i)    if to TPG, at the address as follows:
TPG STAR SNI, L.P.
345 California Street, Suite 3300
San Francisco, CA 94104
Facsimile: (415) 743-1685
Telephone: (415) 743-1610
Attention: Matthew T. Hobart


(ii)    with a copy (which shall not constitute notice) to:
Ropes & Gray
1211 Avenue of the Americas
New York, NY 10036
Facsimile: (212) 596-9000
Telephone: (212) 596-9090
Attention: Carl P. Marcellino


(iii)    if to WHF, at the address as follows:
Weider Health and Fitness
21100 Erwin Street
Woodland Hills, CA 91367
Facsimile: (818) 999-6958
Telephone: (818) 595-0531
Attention: Eric Weider


(iv)    if to Parent, at the address as follows:
Schiff Nutrition International, Inc.
1201 Park Avenue, Suite 101
Emeryville, CA 94608
Facsimile: (510) 922-1131
Telephone: (510) 463-6385
Attention: General Counsel

16

--------------------------------------------------------------------------------


with a copy (which shall not constitute notice) to:
Latham & Watkins
140 Scott Drive
Menlo Park, CA 94025
Facsimile: (650) 463-2600
Telephone: (650) 328-4600
Attention: Robert A. Koenig


(b)    All such notices and communications shall be deemed to have been duly
given: when delivered by hand, if personally delivered; two Business Days after
being timely delivered to an internationally recognized overnight delivery
service (such as Federal Express); and when delivery is confirmed by a telephone
call received by sender confirming receipt, if telecopied.
4.4.    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns (pursuant to Section 2.7)
of each of the parties hereto.
4.5.    Counterparts. This Agreement may be executed in one or more counterparts
(whether delivered by facsimile or otherwise), each of which shall be considered
one and the same agreement and shall become effective when one or more
counterparts have been signed by each party and delivered to the other parties.
4.6.    Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
4.7.    Governing Law. This Agreement and the rights and obligations of the
parties under this Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware.
4.8.    Severability. Any term or provision of this Agreement that is held to be
invalid, void or unenforceable shall not affect the validity or enforceability
of the remaining terms and provisions of this Agreement. If any term or
provision of this Agreement is determined by a court to be invalid, void or
unenforceable, the parties agree that the court shall have the power to and
shall reduce the scope, duration, area or applicability of the term or
provision, to delete specific words or phrases, or to replace any invalid, void
or unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.
4.9.    Entire Agreement. This Agreement is intended by the parties as a final
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein and therein and any and all
prior oral or written agreements, representations, or warranties, contracts,
understandings, correspondence, conversations and memoranda between the Holders
on the one hand

17

--------------------------------------------------------------------------------


and Parent on the other, or between or among any agents, representatives,
parents, subsidiaries, affiliates, predecessors in interest or successors in
interest with respect to the subject matter hereof and thereof are merged herein
and replaced hereby.



18

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above.
 
SCHIFF NUTRITION INTERNATIONAL, INC.
 
By: /s/ Tarang Amin
 
   Name: Tarang Amin 
   Title: President & CEO



 
TPG STAR SNI, L.P.
By: TPG Star, L.P.
By: TPG Star GenPar, L.P., its general partner
By: TPG Star GenPar Advisors, its general partner
 
By: /s/ Ronald Cami 
 
   Name: Ronald Cami 
   Title: Vice President



 
WEIDER HEALTH AND FITNESS
 
By: /s/ Eric Weider 
 
   Name: Eric Weider 
   Title: President







